Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 7, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143503                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  JAMES DOUGLAS,                                                                                           Brian K. Zahra,
           Plaintiff-Appellee,                                                                                        Justices


  v                                                                 SC: 143503
                                                                    COA: 295484
  ALLSTATE INSURANCE COMPANY,                                       Washtenaw CC: 05-000596-NF
             Defendant-Appellant.
  ____________________________________/

          On order of the Court, the application for leave to appeal the June 23, 2011
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether the Court of Appeals erred in
  remanding this case to the trial court for further proceedings regarding the amount of
  incurred expenses for attendant care from November 7, 2006, to November 18, 2009,
  after finding that the trial court clearly erred in awarding attendant care benefits to the
  plaintiff without requiring sufficient documentation to support the daily and weekly hours
  underlying the award; (2) whether the plaintiff presented sufficient proofs at trial to
  support the trial court’s award of attendant care benefits for the period before November
  7, 2006; (3) whether activities performed by Katherine Douglas constituted attendant care
  under MCL 500.3107(1)(a) or replacement services under MCL 500.3107(1)(c); and
  (4) whether the trial court clearly erred in awarding attendant care benefits at the rate of
  $40 per hour.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 7, 2011                    _________________________________________
           h1130                                                               Clerk